Title: To James Madison from James Monroe, 2 February 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez Feby 2. 1805.
I enclose you a copy of General armstrong’s letter to me enclosing Mr. Talleyrand’s reply to Mr Livingston & my letter while at Paris, of which you have heretofore been forwarded a copy. I send also a copy of my answer to general armstrong which will be forwarded immediately to him. The substance of what is state<d> to him was communicated to me in a long conference with the prince of peace two days since. He told me that we shod. be referr’d to France for a demarkation of the boundaries of Louisiana; that spain was not answerable for french spoliations, because they were satisfied by our treaty with France of 1800; that the claim for compensation for injury on acct. of the suppression of the deposit was unfounded, the treaty of 1795. having stipulated the right to the King to suppress it, at N. Orleans at the end of a given term, wh. had expird, & to the UStates the right to another on application only, which was complied with by opening the same. I told him that France would not do now what she refused to do in her treaty with us; that then she knew nothing more than we did of the boundaries of Louisiana, & I presumed not mo<re> now than she then did: that we had bough<t> <the> right under the treaty of St Ildefonso, and all that was wanted from her was her title papers, which consisted in that article of that treaty: that the bound<a>ries were not to be settled with her but the power holding the adjoining territory; that that settlement was to be made by shewing by sound principles & well establishd facts the extent of the purchase we had made as we had done in our communication to Mr. Cevallos of wh we had sent him a copy: that Spain was answerable for French Spoliations for the reasons contained in your letters; and that the suppression of the deposit was contrary to the treaty since by the obvious import of the art: of the treaty of 1795. made by himself, it was provided that there never shod. be a moment when we shod. be again deprived of some deposit. We had much discussion on the merits in the above view, after which we went to the policy of Spains making at this time amicable arrangmt. of all points, and at the same time ceding East Florida: I told him if what he contended for was true in the above respects as that W. Florida no part of Louisiana, yet that Spain had better pay our people what they claimed, & cede all that she supposed she owned on the East of th<e> river, than leave it open as a cause of contro<ver>sy. That it was in the power of our govt. to o<f>fer more service in restraining our peop<le> from interfering with hers, than she had h<er>self <pur>ported without any thing conclus<ive> being done; tho’ he seemed to pay much attention to some of the remarks made. I write in such haste for Captn Dulton, who arrived here last night with your dispatches, and who takes this with our letter, Mr Cevallo’s answer &c, to Madrid immediately for Mr. Gorham that I have not time to give you a full detail of all that passed, or a correct one of what I have mentioned. You shall hear from us again as soon as the affair any thing like a positive character. I am Dear Sir sincerely yr. friend & servt
Jas. Monroe
